13-2099
    Jin v. Lynch
                                                                                       BIA
                                                                                   Sichel, IJ
                                                                               A087 970 728
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF
IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of October, two thousand fifteen.

    PRESENT:
             REENA RAGGI,
             DEBRA ANN LIVINGSTON,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    SHUNAI JIN,
             Petitioner,

                   v.                                                13-2099
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,*
             Respondent.
    _____________________________________




    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Loretta E. Lynch is automatically substituted
    for former Attorney General Eric H. Holder, Jr. as Respondent.
FOR PETITIONER:             Guang Jun Gao, Law Offices of Guang
                            Jun Gao, LLP, Flushing, New York.

FOR RESPONDENT:             Stuart F. Delery, Assistant Attorney
                            General; Erica B. Miles, Senior
                            Litigation Counsel; C. Frederick
                            Sheffield, Trial Attorney, Office of
                            Immigration Litigation, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Shunai Jin, a native and citizen of the People’s

Republic of China, seeks review of a May 7, 2013 decision of

the BIA, affirming the May 30, 2012 decision of an Immigration

Judge (“IJ”), denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    See In re Shunai Jin, No. A087 970 728 (B.I.A. May

7, 2013), aff’g No. A087 970 728 (Immig. Ct. N.Y.C. May 30,

2012).    We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s opinions “‘for the sake of completeness.’”

                                2
Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (quoting

Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006)).           The

applicable standards of review are well established.            See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

     For asylum applications like Jin’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

circumstances . . . base a credibility determination on”

inconsistencies in an applicant’s statements and other record

evidence “without regard to whether” they go “to the heart of

the applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).

We   give   “particular   deference”   to   an   IJ’s   credibility

determinations where, as here, “the IJ’s ability to observe the

witness’s demeanor places her in the best position to evaluate

whether apparent problems in the witness’s testimony suggest

a lack of credibility or, rather, can be attributed to an

innocent cause such as difficulty understanding the question.”

Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

2006).

                                3
      In this case, the totality of the circumstances supports

the   agency’s   adverse    credibility    determination.      The   IJ

reasonably relied on Jin’s failure to mention her month-long

hospitalization in her asylum application.        Jin alleged severe

physical mistreatment by Chinese police, but then testified

inconsistently     with     her    application    concerning     that

mistreatment.       Thus,    the    IJ    “‘identified   a   material

inconsistency in an aspect of [Jin]’s story that served as an

example of the very persecution from which [she] sought

asylum.’”   Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289,

295 (2d Cir. 2006) (quoting Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005)); see also Xiu Xia Lin, 534 F.3d at 166 n.3

(explaining that inconsistency and omission are “functionally

equivalent”).    When asked why she omitted her hospitalization

from her application, Jin stated that she was not asked about

it and did not think it was important.        Considering the length

of Jin’s hospital stay and its direct connection to the main

harm alleged in her asylum application, the IJ was not required

to credit this explanation.        See Majidi, 430 F.3d at 80-81.




                                   4
    The IJ also reasonably found Jin’s description of the

medical document she failed to submit both inconsistent and

incredible.   Jin argues she was confused as to which document

she was being asked to describe.     But an IJ’s inconsistency

finding may not be disturbed unless “a reasonable adjudicator

would be compelled to conclude” that there was no inconsistency,

8 U.S.C. § 1252(b)(4)(B), and the transcript here does not

compel such a conclusion.     There was no reason for Jin to

believe she was being asked to describe a document other than

the medical records, and the IJ was in the best position to

evaluate whether Lin’s testimony reflected credibility issues

or, rather, confusion regarding the questions being asked.   See

Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d at 109.

Accordingly, we conclude that the agency’s adverse credibility

finding was supported by substantial evidence.1

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

1
  In light of our determination, we need not address the agency’s
alternative and independent basis for denying relief, namely,
that Jin did not adequately corroborate her claim with available
evidence as required by the REAL ID Act.
                                5
and any pending motion for a stay of removal in this petition

is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6